Morgan, J.
The question in this appeal is whether the “construction, development, or other establishment of a new health care facility” requires a Certificate of Need from the Department of Health (Department) when the new facility is to be operated under an existing license.
MultiCare is a Washington not-for-profit corporation. It operates Tacoma General Hospital and Allenmore Hospital in Pierce County. It is currently licensed for a total of 521 beds.
MultiCare wants to construct a new facility in King County. It proposes to operate that facility under its existing license, moving 80 of its 521 beds from Tacoma to the new location.
In May 2000, MultiCare asked the Department to determine that MultiCare did not have to obtain a Certificate of Need before constructing its new facility.1 The Department ruled to the contrary, holding that MultiCare had to obtain a Certificate of Need. An administrative law judge affirmed, MultiCare appealed to the superior court, and the superior court certified the case to this court.
*599RCW 70.38.105 provides in part:
(1) The department is authorized and directed to implement the certificate of need program in this state pursuant to the provisions of this chapter.
(2) There shall be a state certificate of need program which is administered consistent with the requirements of federal law as necessary to the receipt of federal funds by the state.
(3) No person shall engage in any undertaking which is subject to certificate of need review under subsection (4) of this section without first having received from the department either a certificate of need or an exception granted in accordance with this chapter.
(4) The following shall be subject to certificate of need review under this chapter:
(a) The construction, development, or other establishment of a new health care facility; . . .
Under RCW 70.38.025(6), “ ‘[hjealth care facility’ means hospices, hospice care centers, hospitals, psychiatric hospitals, nursing homes, kidney disease treatment centers, ambulatory surgical facilities, and home health agencies .. . .” Under RCW 70.38.025(15), “ ‘[hjospital’ means any health care institution which is required to qualify for a license under [former] RCW 70.41.020(2) [(1991)]; or as a psychiatric hospital under chapter 71.12 RCW.”
 Against this statutory backdrop, MultiCare asserts that it is not required to obtain a Certificate of Need. Citing and relying on WAC 246-320-085,2 it argues that its “relocation of. . . beds from one facility to another does not *600require CON [certificate-of-need] review because the new facility will be operated . . . under [its] existing license.”* *3 It reasons that because its new facility will not have to qualify for a new license, the new facility is neither a “hospital” within the meaning of RCW 70.38.025(15) nor a “health care facility” within the meaning of RCW 70.38.025(6) and, thus, that a Certificate of Need is not mandated by RCW 70.38.105(4)(a).
In our opinion, MultiCare’s argument is logically flawed. That a facility need not apply for a new license does not mean that it need not qualify for a license, and the applicable statutes require exactly that. RCW 70.41.110 provides that a license “shall be issued only for the premises and persons named in the application,” and that a license shall not “be transferable or assignable except with the written approval of the department.” (Emphasis added.) This statute requires that when an operator like MultiCare wants to bring new premises under an existing license, it must obtain a license — albeit an amended one — that includes the new premises.
Furthermore, RCW 70.41.110 provides that “no license . . . shall exceed thirty-six months in duration.” Thus, even if MultiCare’s new premises did not have to be licensed now — which they do — they would have to be licensed within three years; they would have to “qualify for a license” then if not now; and they are both a “hospital” and a “health care facility” within the meaning of RCW 70.38.025(15) and RCW 70.38.105(4)(a), respectively.
Nothing in the statutes or regulations contravenes these conclusions. RCW 70.41.120 states that “[a]ny licensee or applicant desiring to make alterations or additions to its facilities or to construct new facilities shall. . . comply with the regulations prescribed by the department.” WAC 246--320-085 states only that the department “may issue” a *601single license that encompasses two or more buildings. These provisions are entirely consistent with the requirement that an operator like MultiCare both amend and renew its license to include new premises.
We do not hold that an operator like MultiCare is required (or not required) to amend or renew its existing license before it can renovate or add to its existing premises. Because this case involves the establishment of new premises, not existing ones, we have not considered or addressed that question.
We reject MultiCare’s arguments that the Department has engaged in improper rule making and made inconsistent decisions on other projects. For the reasons already discussed, it is our opinion that the Department is adhering to the applicable statutes, at least in this case.
The parties’ remaining arguments lack merit or need not be reached. We deny MultiCare’s claim for reasonable attorney fees.
Affirmed.
Quinn-Brintnall, A.C.J., concurs.

 See WAC 246-310-050.


 WAC 246-320-085 provides:
The purpose of this section is to allow a single hospital license to cover more than one building.
The department may issue a single hospital license to include two or more buildings, provided:
(1) The applicant or hospital:
(a) Meets the licensure requirements of chapter 70.41 and this chapter; and
(b) Operates the multiple buildings as a single integrated system with:
(i) Governance by a single authority or body over all buildings or portions of buildings under the single license; and
(ii) A single medical staff for all hospital facilities under the single license;
*600(2) The hospital arranges for safe, appropriate, and adequate transport of patients between buildings.


 Br. of Appellant at 25.